DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the amendments to the claims, the objection to and rejection of the claims are overcome, and the objection to and rejection of the claims are withdrawn.
Allowable Subject Matter
Claims 43, 44, 48, and 51-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 43, claim is deemed to be directed to a nonobvious difference over US 4,604,951. Claim 43 comprises one of a printing unit frame and a second inking unit frame section of the inking unit frame, the first inking unit frame section being movably mounted with respect to one of the printing unit frame and the second inking unit frame section and being positioned by a first positioning drive, the inking device being mounted, coupled to the gravure inking cylinder in the first inking unit frame section wherein, when the gravure inking cylinder is moved radially, by movement of the first inking unit frame section with respect to the one of the printing unit frame and the second inking unit frame section, the inking device is moved along with the gravure inking cylinder and whereby a radial relative position between the gravure inking cylinder and the retaining device is maintained; and at least one of - wherein the gravure inking cylinder, and the first inking unit frame section side parts of the first inking unit frame section that supports the inking device are arranged, on both sides on bearing rings, which bearing rings are supported eccentrically in one of the printing unit frame or the second inking unit frame section, and wherein joint movement of the first inking unit frame section side parts can be brought about by a-the first positioning drive embodied as one of an electric motor or a pressurized medium-actuated piston/cylinder system, and - wherein an adjustable stop, that limits movement in a throwing-on direction of the first inking unit frame section is provided, so as to optimize and to control the printing apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
04 May 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853